                    Case 2:18-cv-01232-GMN-VCF Document 17 Filed 01/24/19 Page 1 of 2



               1 Julie A. Mersch (Bar No. 004695)
                 jam@merschlaw.com
               2 LAW OFFICE OF JULIE A. MERSCH
                 701 S. 7th Street
               3 Las Vegas, NV 89101
                 Telephone: (702) 387-5868
               4 Facsimile: (702) 387-0109
               5 Attorneys for Plaintiff
                 WILLIAM FINN
               6
                 Anna Maria Martin (Bar No. 7079)
               7 amartin@mmhllp.com
                 MESERVE, MUMPER & HUGHES LLP
               8 316 California Ave. #216
                 Reno, Nevada 89509
               9 1000 Wilshire Boulevard, Suite 1850
                 Los Angeles, California 90017
              10 Telephone: (213) 620-0300
                 Facsimile: (213) 625-1930
              11
                 Attorneys for Defendant
              12 LIFE INSURANCE COMPANY OF NORTH
                 AMERICA (sued herein as, Claims Administrator
              13 for Creel Printing and Publishing Co., Inc. Long-
                 Term Disability Plan)
              14
              15                        UNITED STATES DISTRICT COURT
              16                                DISTRICT OF NEVADA
              17
              18 WILLIAM FINN,                                )   Case No. 2:18-cv-01232-GMN-VCF
                                                              )
              19               Plaintiff,                     )   STIPULATION TO DISMISS
                                                              )   ENTIRE ACTION AS TO ALL
              20         vs.                                  )   DEFENDANTS, WITH
                                                              )   PREJUDICE; [PROPOSED]
              21 LIFE INSURANCE COMPANY OF                    )   ORDER THEREON
                 NORTH AMERICA, as Claims                     )
              22 Administrator for Creel Printing and         )   Judge: Gloria M. Navarro
                 Publishing Co., Inc. Long-Term               )
              23 Disability Plan,                             )   Complaint Filed: July 5, 2018
                                                              )
              24               Defendant.                     )
                                                              )
              25
              26         IT IS HEREBY STIPULATED, by and between Plaintiff WILLIAM FINN and
              27 Defendant LIFE INSURANCE COMPANY OF NORTH AMERICA, by and through
              28 their respective attorneys of record, that this action shall be dismissed in its entirety
LAW OFFICES
 MESERVE,          JT. STIPULATION TO DISMISS ENTIRE         1
 MUMPER &
                   ACTION AS TO ALL DEFENDANTS & ORDER                        Case No. 2:18-cv-01232-GMN-VCF
HUGHES LLP
                   THEREON
                    Case 2:18-cv-01232-GMN-VCF Document 17 Filed 01/24/19 Page 2 of 2



               1 with prejudice as to all defendants pursuant to Rule 41(a) of the Federal Rules of Civil
               2 Procedure. Each party shall bear its own attorneys’ fees and costs.
               3         The parties seek the Court’s approval of the dismissal of the action with
               4 prejudice.
               5         IT IS SO STIPULATED.
               6
               7 Dated: January 24, 2019                     Julie A. Mersch
                                                             LAW OFFICE OF JULIE A. MERSCH
               8
               9
                                                             By: /s/ Julie A. Mersch
              10                                                 Julie A. Mersch (Bar No. 004695)
                                                                 LAW OFFICE OF JULIE A. MERSCH
              11                                                 701 S. 7th Street
                                                                 Las Vegas, NV 89101
              12
              13
                   Dated: January 24, 2019                   MESERVE, MUMPER & HUGHES LLP
              14                                             Anna Maria Martin
              15
              16                                             By: /s/ Anna Maria Martin
                                                                 Anna Maria Martin (NV Bar No. 7079)
              17                                                 MESERVE, MUMPER & HUGHES LLP
                                                                 316 California Ave. #216
              18                                                 Reno, Nevada 89509
              19                                       Filer’s Attestation
                         The filing attorney attests that she has obtained concurrence regarding the filing of this
              20
              21 document and its content from the signatories to this document.
              22                                              ORDER

              23
                     IT IS SO ORDERED.
              24
              25     DATED this ____
                                 28 day of January, 2019.


              26
                                                               HONORABLE GLORIA M. NAVARRO
              27                                               UNITED STATES DISTRICT JUDGE
              28
LAW OFFICES
 MESERVE,          JT. STIPULATION TO DISMISS ENTIRE             2
 MUMPER &
                   ACTION AS TO ALL DEFENDANTS & ORDER                              Case No. 2:18-cv-01232-GMN-VCF
HUGHES LLP
                   THEREON
